Case 2:16-cv-00845-MCA-LDW Document 45 Filed 12/04/18 Page 1 of 11 PageID: 1776




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


      SECURITIES AND EXCHANGE
      COMMISSION,                                          CA No. 16-cv-00845 (MCA-LDW)

                                Plaintiff,
                                                           DECLARATION OF DR. EUGENE P.
                        v.                                 CANJELS IN SUPPORT OF
                                                           PLAINTIFF’S MOTION FOR A
      EVGENII ZAVODCHIKOV, et al.,                         DEFAULT JUDGMENT

                                Defendants.



 I, Eugene P. Canjels, Ph.D., pursuant to 28 U.S.C. § 1746, declare as follows:


 I.      Qualifications

         1.     My name is Eugene P. Canjels. I am an Assistant Director in the Division of

 Economic and Risk Analysis at the U.S. Securities and Exchange Commission (the

 “Commission”). I currently work in the Office of Litigation Economics and provide financial,

 economic, and statistical analyses to assist the Commission in its enforcement investigations. I

 obtained my Ph.D. in Economics from Northwestern University with specializations in Applied

 Microeconomics and Econometrics.

         2.     I have taught graduate level courses in financial econometrics, microeconomics,

 time-series analysis, cross-section econometrics, and mathematical methods. I have published in

 the Review of Economics and Statistics, and served as a reviewer for other peer-reviewed

 journals in economics, including the Journal of Econometric Theory, the Journal of Applied

 Econometrics, and the Journal of Economic Dynamics and Control. In addition to a doctorate




                                              1
Case 2:16-cv-00845-MCA-LDW Document 45 Filed 12/04/18 Page 2 of 11 PageID: 1777



 from Northwestern University, I hold a Master’s degree in Quantitative Economics from

 Maastricht University in the Netherlands.

        3.      I testified as an expert witness at the hearing regarding the Commission’s motion

 for a preliminary injunction against certain defendants in the related civil case SEC v. Dubovoy,

 No. 15-cv-06076 (DNJ) (MCA). I also testified as an expert witness in the related criminal trial,

 United States v. Korchevsky, No. 15-cr-381 (E.D.N.Y.) (RJD).


 II.    Scope

        4.      Commission staff asked me to assist in an investigation of trading activity in

 advance of the public distribution of company press releases (hereinafter “news events” or

 “events”) by two newswire services, Marketwired and PR Newswire (collectively,

 “Newswires”). Among other things, I was asked to perform a quantitative and statistical analysis

 of the trading activity in the accounts held in the name of defendants Extra Trading Company

 (account *1217), Green Road Corp. (account *1213), Solar Line Inc. (account *1228), and Tarek

 Investors Inc. (account *1228) (collectively the “Defaulting Defendants’ Accounts”), at Exante

 Ltd. (“Exante”), which traded in securities on the U.S. markets through Exante’s omnibus

 accounts at two U.S. brokers, to determine if the trading was based on pre-publication press

 release information obtained from the Newswires and, if so, to calculate profits resulting from

 such trading. This declaration is based on my training, experience, and analysis of the trading in

 these accounts to date. The available trading records for these accounts cover the period from

 January 1, 2012 through December 31, 2014 (the “Relevant Period”).


 III. Data

        5.      In conducting my analysis, I reviewed and analyzed the following data:

                                              2
Case 2:16-cv-00845-MCA-LDW Document 45 Filed 12/04/18 Page 3 of 11 PageID: 1778



               a.     a database of press releases distributed by Marketwired, PR Newswire,

                      and Business Wire (the “Events Database”). The database contains

                      information on press releases issued by publicly traded companies and

                      distributed to the general public through these three newswires services.

                      Among other things, the Events Database contains the stock symbol of the

                      company and the distribution date and time of the press release. The

                      Events Database also contains information on the date and time that the

                      publicly traded company (also called an “issuer”) electronically uploaded

                      the press release to three newswire services (the “submission” date and

                      time).

               b.     trading records from various broker-dealers. This data contains details on

                      the purchases and sales of securities, including common stock and options.

               c.     information from publicly available commercial databases, including stock

                      price information (from the Center of Research in Security Prices

                      (“CRSP”)) and company earnings information and analyst earnings

                      expectations (from I/B/E/S (“IBES”)).


 IV. Events Database Observations

        6.     The Events Database contains information on approximately 920,000 news events

 for over 20,000 companies. My observations of the Events Database are as follows:

               a.     The Newswires typically distribute press releases containing company

                      earnings news when the markets are closed, either shortly after the

                      markets close (i.e., after 4 p.m. ET) or before the markets open (i.e.,



                                            3
Case 2:16-cv-00845-MCA-LDW Document 45 Filed 12/04/18 Page 4 of 11 PageID: 1779



                        before 9:30 a.m. ET). Non-earnings news is more likely to be distributed

                        during hours when the markets are open.

                b.      Publicly traded companies typically upload press releases containing

                        earnings and non-earnings news to the Newswires late in the morning or

                        during the afternoon.

                c.      The Newswires typically disseminate press releases containing earnings

                        and non-earnings news within 24 hours of upload.

        7.      These observations lead to the following conclusions:

                a.      A trader who unlawfully obtained a press release of a publicly traded

                        company before it was publicly disseminated would typically have a short

                        window of time to trade based on this information (i.e., the time from

                        upload to market close).

                b.      If press release upload to the Newswires happened after the close of the

                        market, a trader would have limited opportunity to profitably trade on the

                        information, due to a lack of liquidity in or access to after-hours trading.


 V.     Trading Analysis

        8.      Creation of Roundtrip Database: I created a database of “roundtrip” transactions

 to serve as the basis for my analysis. I define a “roundtrip” transaction as a transaction that is

 opened (i.e., a new position, either long or short) and then subsequently closed (i.e., an offsetting

 position, the opposite of what was done to “open” the position, is taken).

        9.      Comparison of Trading Activity and Gains Between News Event Trades and All

 Other Trades: I isolated “News Event Trades” by (1) identifying all roundtrips where a position

 was opened before the Newswire disseminated the press release and closed after dissemination,

                                                4
Case 2:16-cv-00845-MCA-LDW Document 45 Filed 12/04/18 Page 5 of 11 PageID: 1780



 (2) removing all events where a position was opened before the press release was uploaded, and

 (3) removing all roundtrips that took more than three calendar days from open to close.

        10.       I found that the Extra Trading Account placed 54 News Event Trades representing

 80% of the total dollars traded by that account during the relevant period. (See Table 1). The

 Extra Trading Account realized $2,120,618 in gross profits on its News Event Trades. (See Table

 1 and Table 2A).

        11.       I found that the Green Road Account placed 78 News Event Trades representing

 85% of the total dollars traded by that account during the relevant period. (See Table 1). The

 Green Road Account realized $3,161,160 in gross profits on its News Events Trades. (See Table

 1 and Table 2B).

        12.       I found that the Solar Line Account placed 60 News Event Trades representing

 81% of the total dollars traded by that account during the relevant period. (See Table 1). The

 Solar Line Account realized $4,426,507 in gross profits on its News Events Trades. (See Table 1

 and Table 2C).

        13.       I found that the Tarek Investors Account placed 86 News Event Trades

 representing 75% of the total dollars traded by that account during the relevant period. (See

 Table 1). The Tarek Investors Account realized $9,653,814 in gross profits on its News Events

 Trades. (See Table 1 and Table 2D).




                                              5
Case 2:16-cv-00845-MCA-LDW Document 45 Filed 12/04/18 Page 6 of 11 PageID: 1781



        I declare under penalty of perjury under the laws of the United States of America,

 pursuant to 28 U.S.C. § 1746, that the foregoing is true and correct to the best of my knowledge,

 information and belief.



 December 4, 2018

 Washington, D.C.                                        Eugene P. Canjels




                                             6
                                                                                                                                                                                                                  Table 1
                                                                                                                                    Summary of Trading
Case 2:16-cv-00845-MCA-LDW Document 45 Filed 12/04/18 Page 7 of 11 PageID: 1782




                                                                                                                                        Total Dollars                             % Dollars Traded        Gross Profits
                                                                                                              Number of News           Traded Around          Total Dollars        Around News            Around News
                                                                                        Account                Events Trades            News Events             Traded                Events                 Events
                                                                                  Extra Trading Company              54                  $73,238,089           $91,183,372               80%               $2,120,618
                                                                                    Green Road Corp.                 78                  $83,634,145           $98,944,685               85%               $3,161,160
                                                                                      Solar Line Inc.                60                  $75,670,336           $93,186,074               81%               $4,426,507
                                                                                   Tarek Investors Inc.              86                 $191,388,446          $254,671,789               75%               $9,653,814
                                                                                  Pursuant to Federal Rule of Evidence 1006, this Exhibit summarizes the content of voluminous records produced by the Newswire
                                                                                  Services and trading records for the relevant accounts.
                                                                                       Table
               Case 2:16-cv-00845-MCA-LDW Document 45 Filed 12/04/18 Page 8 of 11 PageID:    2A
                                                                                          1783


                                                        Extra Trading Company (Account *1217)
                                                      Total Gross Profit:                       $2,120,618

                                                              News Event                      Press Release                Earliest            Press Release
      Ticker               Company Name                          Date          Newswire      Submission Time             Trade Time           Distribution Time         Gross Profit
  1   LVS      LAS VEGAS SANDS CORP                              7/25/12          MW         7/24/12 11:08 PM         7/25/12 3:20 PM         7/25/12 4:01 PM               $57,849
  2   NVDA     NVIDIA CORP                                       8/9/12           MW          8/8/12 7:48 PM           8/9/12 3:06 PM          8/9/12 4:20 PM                $4,716
  3   BRCD     BROCADE COMMUNICATIONS SYS INC                    8/16/12          MW         8/15/12 8:01 PM         8/16/12 3:45 PM          8/16/12 4:05 PM               $45,263
  4   ALGN     ALIGN TECHNOLOGY INC                             10/17/12          MW         10/17/12 3:13 AM       10/17/12 10:47 AM        10/17/12 4:00 PM              $465,043
  5   SIG      SIGNET JEWELERS LTD                              11/20/12          MW        11/19/12 12:54 PM       11/19/12 3:13 PM         11/20/12 7:30 AM                $9,143
  6   WDAY     WORKDAY INC                                      11/28/12          MW        11/28/12 12:03 PM       11/28/12 3:45 PM         11/28/12 4:05 PM                $7,232
  7   ZUMZ     ZUMIEZ INC                                       11/29/12          MW         11/29/12 1:28 PM       11/29/12 3:41 PM         11/29/12 4:00 PM                $1,664
  8   WWD      WOODWARD INC                                      1/22/13          MW         1/22/13 2:17 PM         1/22/13 3:15 PM          1/22/13 4:07 PM               $12,927
  9   JNPR     JUNIPER NETWORKS INC                              1/24/13          MW         1/24/13 1:08 PM         1/24/13 3:46 PM          1/24/13 4:05 PM               $75,451
 10   LXK      LEXMARK INTERNATIONAL INC NEW                     1/29/13          PR          1/28/13 1:08 PM         1/28/13 3:38 PM         1/29/13 7:00 AM              $181,682
 11   ALGN     ALIGN TECHNOLOGY INC                              1/30/13          MW         1/30/13 1:34 AM         1/30/13 11:57 AM         1/30/13 4:00 PM              $126,447
 12   LSTR     LANDSTAR SYSTEM INC                               1/31/13          PR          1/30/13 2:20 PM         1/30/13 3:22 PM         1/31/13 7:50 AM               $23,136
 13   LEA      LEAR CORP                                          2/1/13          PR          1/31/13 3:42 PM         1/31/13 3:54 PM          2/1/13 7:00 AM                $1,288
 14   DFT      DUPONT FABROS TECHNOLOGY INC                      2/6/13           PR          2/5/13 1:12 PM          2/5/13 2:06 PM          2/6/13 7:00 AM                $15,849
 15   CPA      COPA HOLDINGS SA                                   2/6/13          PR          2/5/13 4:53 PM          2/6/13 3:18 PM          2/6/13 4:00 PM                $44,180
 16   ABCO     ADVISORY BOARD CO                                  2/6/13          PR          2/6/13 2:29 PM          2/6/13 3:34 PM          2/6/13 4:10 PM                $72,492
 17   TDC      TERADATA CORP DE                                   2/7/13          PR          2/6/13 2:43 PM          2/6/13 3:33 PM          2/7/13 6:45 AM                $50,580
 18   RSG      REPUBLIC SERVICES INC                              2/7/13          PR          2/6/13 6:30 PM          2/7/13 2:29 PM          2/7/13 4:10 PM                $70,105
 19   TWTC     T W TELECOM INC                                   2/11/13          PR         2/11/13 11:35 AM         2/11/13 3:30 PM         2/11/13 4:01 PM               $35,926
 20   LPSN     LIVEPERSON INC                                    2/12/13          PR          2/12/13 2:02 PM         2/12/13 3:45 PM         2/12/13 4:15 PM                $2,944
 21   NVDA     NVIDIA CORP                                       2/13/13          MW         2/13/13 12:33 PM         2/13/13 3:36 PM         2/13/13 4:20 PM                $3,572
 22   NTAP     NETAPP INC                                        2/13/13          MW         2/12/13 7:46 PM         2/13/13 1:58 PM          2/13/13 4:01 PM               $11,162
 23   HPQ      HEWLETT PACKARD CO                                2/21/13          MW         2/20/13 3:37 PM         2/21/13 3:04 PM          2/21/13 4:04 PM              $162,340
 24   DGI      DIGITALGLOBE INC                                  2/26/13          MW         2/26/13 1:09 PM         2/26/13 3:33 PM          2/26/13 4:01 PM                 $938
 25   PNRA     PANERA BREAD CO                                   4/23/13          MW         4/23/13 1:05 PM         4/23/13 2:50 PM          4/23/13 4:00 PM               $34,065
 26   EW       EDWARDS LIFESCIENCES CORP                         4/23/13          MW         4/23/13 11:39 AM       4/23/13 12:42 PM          4/23/13 4:01 PM              $341,500
 27   STMP     STAMPS COM INC                                    4/24/13          MW         4/24/13 2:18 PM         4/24/13 3:48 PM          4/24/13 4:30 PM               $38,615
 28   SWI      SOLARWINDS INC                                    4/30/13          MW         4/30/13 1:03 PM         4/30/13 2:30 PM          4/30/13 4:10 PM               $87,920
 29   CLX      CLOROX CO                                          5/1/13          MW         4/30/13 12:42 PM         4/30/13 2:38 PM          5/1/13 8:30 AM                $4,676
 30   QCOM     QUALCOMM INC                                      11/5/14          PR         11/4/14 11:21 PM         11/5/14 3:55 PM         11/5/14 4:01 PM              $131,913

                                                                                                                                            Total Gross Profits:         $2,120,618

Pursuant to Federal Rule of Evidence 1006, this Exhibit summarizes the content of voluminous records produced by the Newswire Services and trading records for the relevant accounts.
Note: MW refers to Marketwired and PR refers to PR Newswire.
                                                                                       Table
               Case 2:16-cv-00845-MCA-LDW Document 45 Filed 12/04/18 Page 9 of 11 PageID:    2%
                                                                                          1784


                                                             Green Road Corp. (Account *1213)
                                                      Total Gross Profit:                       $3,161,160

                                                              News Event                      Press Release                Earliest            Press Release
      Ticker               Company Name                          Date          Newswire      Submission Time             Trade Time           Distribution Time         Gross Profit
  1   ISIL     INTERSIL CORP                                    4/25/12           MW         4/25/12 12:58 PM         4/25/12 2:55 PM         4/25/12 4:05 PM               $30,342
  2   VRSN     VERISIGN INC                                     4/26/12           MW         4/26/12 10:53 AM         4/26/12 3:42 PM         4/26/12 4:05 PM                $9,384
  3   CRAY     CRAY INC                                          4/26/12          MW         4/26/12 1:39 PM          4/26/12 3:24 PM         4/26/12 4:05 PM               $94,290
  4   EEP      ENBRIDGE ENERGY PARTNERS LP                      4/30/12           MW         4/30/12 11:14 AM         4/30/12 3:55 PM         4/30/12 4:09 PM                $1,411
  5   JDSU     J D S UNIPHASE CORP                               5/2/12           MW         5/2/12 12:08 PM           5/2/12 3:14 PM          5/2/12 4:05 PM               $20,514
  6   NTAP     NETAPP INC                                       5/23/12           MW         5/22/12 8:08 PM          5/23/12 2:27 PM         5/23/12 4:01 PM              $244,130
  7   ESL      ESTERLINE TECHNOLOGIES CORP                      5/31/12           MW          5/31/12 1:56 PM         5/31/12 3:58 PM         5/31/12 4:00 PM                $1,662
  8   FLIR     FLIR SYSTEMS INC                                  7/16/12          MW         7/16/12 2:31 PM          7/16/12 3:25 PM         7/16/12 4:10 PM               $17,232
  9   PNRA     PANERA BREAD CO                                  7/24/12           MW         7/24/12 11:07 AM         7/24/12 2:32 PM         7/24/12 4:00 PM               $64,905
 10   GNTX     GENTEX CORP                                       7/24/12          MW         7/20/12 3:13 PM          7/23/12 2:43 PM         7/24/12 6:09 AM              $175,707
 11   SWI      SOLARWINDS INC                                    7/25/12          MW         7/24/12 12:16 PM         7/24/12 3:25 PM         7/25/12 8:00 AM               $80,268
 12   LVS      LAS VEGAS SANDS CORP                              7/25/12          MW         7/24/12 11:08 PM         7/25/12 3:29 PM         7/25/12 4:01 PM               $96,591
 13   DGI      DIGITALGLOBE INC                                  7/31/12          MW         7/31/12 11:50 AM        7/31/12 12:56 PM         7/31/12 4:01 PM                 $405
 14   BSFT     BROADSOFT INC                                      8/6/12          MW          8/3/12 11:38 AM          8/6/12 9:46 AM          8/6/12 4:13 PM              $414,088
 15   NVDA     NVIDIA CORP                                       8/9/12           MW           8/8/12 7:48 PM          8/9/12 3:00 PM         8/9/12 4:20 PM                $35,161
 16   LRCX     LAM RESH CORP                                    10/17/12          MW        10/17/12 12:22 PM        10/17/12 2:16 PM        10/17/12 4:15 PM               $70,871
 17   ALGN     ALIGN TECHNOLOGY INC                             10/17/12          MW         10/17/12 3:13 AM        10/17/12 2:03 PM        10/17/12 4:00 PM              $230,589
 18   PNRA     PANERA BREAD CO                                  10/23/12          MW         10/23/12 1:42 PM        10/23/12 3:25 PM        10/23/12 4:02 PM               $44,681
 19   SWI      SOLARWINDS INC                                   10/25/12          MW         10/24/12 2:54 PM        10/24/12 3:53 PM        10/25/12 8:00 AM                $6,994
 20   LVS      LAS VEGAS SANDS CORP                              11/1/12          MW         10/31/12 8:33 PM        11/1/12 11:25 AM         11/1/12 4:01 PM               $71,885
 21   ENR      ENERGIZER HOLDINGS INC                            11/8/12          PR          11/8/12 8:39 AM         11/8/12 3:48 PM         11/8/12 5:02 PM              $141,808
 22   NTAP     NETAPP INC                                       11/14/12          MW         11/13/12 9:29 PM        11/14/12 3:35 PM        11/14/12 4:01 PM              $112,733
 23   WBSN     WEBSENSE INC                                      1/29/13          PR          1/29/13 2:12 PM         1/29/13 3:41 PM         1/29/13 4:05 PM                $6,566
 24   LXK      LEXMARK INTERNATIONAL INC NEW                     1/29/13          PR          1/28/13 1:08 PM         1/28/13 3:28 PM         1/29/13 7:00 AM              $177,841
 25   UIS      UNISYS CORP                                       1/29/13          PR          1/29/13 2:46 PM         1/29/13 3:50 PM         1/29/13 4:30 PM              $192,806
 26   ALGN     ALIGN TECHNOLOGY INC                              1/30/13          MW         1/30/13 1:34 AM          1/30/13 2:16 PM         1/30/13 4:00 PM               $75,020
 27   LSTR     LANDSTAR SYSTEM INC                               1/31/13          PR          1/30/13 2:20 PM         1/30/13 3:22 PM         1/31/13 7:50 AM               $30,657
 28   DFT      DUPONT FABROS TECHNOLOGY INC                       2/6/13          PR           2/5/13 1:12 PM          2/5/13 2:04 PM         2/6/13 7:00 AM                $23,611
 29   ABCO     ADVISORY BOARD CO                                 2/6/13           PR           2/6/13 2:29 PM          2/6/13 3:37 PM         2/6/13 4:10 PM                $31,525
 30   CPA      COPA HOLDINGS SA                                   2/6/13          PR           2/5/13 4:53 PM          2/6/13 3:19 PM          2/6/13 4:00 PM               $43,957
 31   TDC      TERADATA CORP DE                                   2/7/13          PR           2/6/13 2:43 PM          2/6/13 3:31 PM         2/7/13 6:45 AM                $45,008
 32   RSG      REPUBLIC SERVICES INC                              2/7/13          PR           2/6/13 6:30 PM          2/7/13 2:22 PM          2/7/13 4:10 PM               $62,558
 33   TWTC     T W TELECOM INC                                   2/11/13          PR         2/11/13 11:35 AM         2/11/13 3:30 PM         2/11/13 4:01 PM               $24,172
 34   NVDA     NVIDIA CORP                                       2/13/13          MW         2/13/13 12:33 PM         2/13/13 3:27 PM         2/13/13 4:20 PM                $1,880
 35   NTAP     NETAPP INC                                        2/13/13          MW          2/12/13 7:46 PM        2/13/13 12:09 PM         2/13/13 4:01 PM               $39,119
 36   HPQ      HEWLETT PACKARD CO                                2/21/13          MW          2/20/13 3:37 PM         2/21/13 3:02 PM         2/21/13 4:04 PM              $175,244
 37   FTNT     FORTINET INC                                      4/10/13          MW          4/10/13 2:39 PM         4/10/13 3:46 PM         4/10/13 4:15 PM               $84,901
 38   SWI      SOLARWINDS INC                                    4/30/13          MW          4/30/13 1:03 PM         4/30/13 2:25 PM         4/30/13 4:10 PM               $98,581
 39   CLX      CLOROX CO                                          5/1/13          MW         4/30/13 12:42 PM         4/30/13 2:39 PM          5/1/13 8:30 AM                $1,246
 40   PNRA     PANERA BREAD CO                                   7/23/13          MW         7/23/13 10:00 AM         7/23/13 3:44 PM         7/23/13 4:00 PM               $80,818

                                                                                                                                            Total Gross Profits:         $3,161,160

Pursuant to Federal Rule of Evidence 1006, this Exhibit summarizes the content of voluminous records produced by the Newswire Services and trading records for the relevant accounts.
Note: MW refers to Marketwired and PR refers to PR Newswire.
                                                                                    Table
           Case 2:16-cv-00845-MCA-LDW Document 45 Filed 12/04/18 Page 10 of 11 PageID:    2&
                                                                                       1785


                                                                Solar Line Inc. (Account *1228)
                                                      Total Gross Profit:                       $4,426,507

                                                              News Event                      Press Release                Earliest            Press Release
      Ticker               Company Name                          Date          Newswire      Submission Time             Trade Time           Distribution Time         Gross Profit
  1   AMD      ADVANCED MICRO DEVICES INC                        7/19/12          MW         7/19/12 1:25 PM          7/19/12 3:26 PM         7/19/12 4:16 PM               $81,102
  2   PNRA     PANERA BREAD CO                                   7/24/12          MW         7/24/12 11:07 AM         7/24/12 3:46 PM         7/24/12 4:00 PM               $50,747
  3   GNTX     GENTEX CORP                                       7/24/12          MW         7/20/12 3:13 PM          7/23/12 2:33 PM         7/24/12 6:09 AM              $188,157
  4   ISIL     INTERSIL CORP                                    7/25/12           MW         7/25/12 1:47 PM          7/25/12 2:33 PM         7/25/12 4:05 PM               $12,535
  5   SWI      SOLARWINDS INC                                    7/25/12          MW         7/24/12 12:16 PM         7/24/12 3:44 PM         7/25/12 8:00 AM               $84,671
  6   LVS      LAS VEGAS SANDS CORP                              7/25/12          MW         7/24/12 11:08 PM         7/25/12 3:08 PM         7/25/12 4:01 PM              $143,070
  7   CNH      C N H GLOBAL N V                                  8/1/12           MW         7/27/12 4:14 PM          7/31/12 3:14 PM          8/1/12 4:30 AM                 $788
  8   BSFT     BROADSOFT INC                                     8/6/12           MW         8/3/12 11:38 AM           8/6/12 9:33 AM          8/6/12 4:13 PM              $541,766
  9   NVDA     NVIDIA CORP                                       8/9/12           MW          8/8/12 7:48 PM           8/9/12 2:46 PM          8/9/12 4:20 PM               $27,001
 10   DGIT     DIGITAL GENERATION INC                             8/9/12          MW          8/9/12 2:49 PM           8/9/12 3:46 PM         8/9/12 4:05 PM                $62,858
 11   AMD      ADVANCED MICRO DEVICES INC                       10/11/12          MW         10/11/12 3:14 PM        10/11/12 3:55 PM        10/11/12 4:15 PM              $137,241
 12   ALGN     ALIGN TECHNOLOGY INC                             10/17/12          MW         10/17/12 3:13 AM       10/17/12 10:32 AM        10/17/12 4:00 PM              $821,949
 13   AMD      ADVANCED MICRO DEVICES INC                       10/18/12          MW        10/18/12 10:13 AM        10/18/12 3:34 PM        10/18/12 4:15 PM               $84,121
 14   PNRA     PANERA BREAD CO                                  10/23/12          MW         10/23/12 1:42 PM        10/23/12 3:51 PM        10/23/12 4:02 PM              $133,734
 15   CDNS     CADENCE DESIGN SYSTEMS INC                       10/24/12          MW         10/23/12 2:24 PM        10/24/12 3:51 PM        10/24/12 4:05 PM                $1,352
 16   NUVA     NUVASIVE INC                                     10/26/12          MW        10/25/12 10:11 PM       10/26/12 11:54 AM       10/26/12 11:58 AM                $1,371
 17   LVS      LAS VEGAS SANDS CORP                              11/1/12          MW         10/31/12 8:33 PM        11/1/12 11:18 AM         11/1/12 4:01 PM               $16,378
 18   TS       TENARIS S A                                       11/7/12          MW         11/7/12 7:50 AM         11/7/12 10:26 AM         11/7/12 4:10 PM                $1,445
 19   ENR      ENERGIZER HOLDINGS INC                            11/8/12          PR          11/8/12 8:39 AM         11/8/12 3:48 PM         11/8/12 5:02 PM              $128,566
 20   NTAP     NETAPP INC                                       11/14/12          MW         11/13/12 9:29 PM        11/14/12 3:48 PM        11/14/12 4:01 PM              $125,519
 21   SIG      SIGNET JEWELERS LTD                              11/20/12          MW        11/19/12 12:54 PM        11/19/12 2:54 PM        11/20/12 7:30 AM               $16,372
 22   ALGN     ALIGN TECHNOLOGY INC                              1/30/13          MW         1/30/13 1:34 AM          1/30/13 1:57 PM         1/30/13 4:00 PM              $102,708
 23   HPQ      HEWLETT PACKARD CO                                2/21/13          MW         2/20/13 3:37 PM          2/21/13 3:28 PM         2/21/13 4:04 PM               $82,701
 24   BSFT     BROADSOFT INC                                     2/27/13          MW         2/26/13 7:16 PM          2/27/13 3:42 PM         2/27/13 4:05 PM              $232,962
 25   NXPI     N X P SEMICONDUCTORS N V                          4/22/13          MW         4/22/13 11:41 AM         4/22/13 3:46 PM         4/22/13 8:00 PM                $5,006
 26   EW       EDWARDS LIFESCIENCES CORP                         4/23/13          MW         4/23/13 11:39 AM         4/23/13 1:47 PM         4/23/13 4:01 PM              $457,763
 27   SWI      SOLARWINDS INC                                    4/30/13          MW         4/30/13 1:03 PM          4/30/13 3:24 PM         4/30/13 4:10 PM              $203,072
 28   HPQ      HEWLETT PACKARD CO                                5/22/13          MW         5/21/13 10:08 AM         5/22/13 3:41 PM         5/22/13 4:04 PM              $233,674
 29   RLGY     REALOGY HOLDINGS CORP                             7/16/13          MW         7/15/13 2:23 PM          7/16/13 3:52 PM         7/16/13 4:00 PM               $89,206
 30   PNRA     PANERA BREAD CO                                   7/23/13          MW         7/23/13 10:00 AM         7/23/13 1:40 PM         7/23/13 4:00 PM              $170,720
 31   MTH      MERITAGE HOMES CORP                               7/24/13          MW         7/23/13 1:02 PM          7/23/13 3:15 PM         7/24/13 7:00 AM                $3,572
 32   LVS      LAS VEGAS SANDS CORP                              7/24/13          MW         7/23/13 11:52 PM         7/24/13 3:41 PM         7/24/13 4:01 PM               $10,654
 33   CDNS     CADENCE DESIGN SYSTEMS INC                        7/24/13          MW         7/23/13 12:38 PM         7/24/13 3:43 PM         7/24/13 4:05 PM               $20,688
 34   ABAX     ABAXIS INC                                        7/25/13          PR          7/24/13 7:56 PM         7/25/13 3:47 PM        7/25/13 4:00 PM               $153,039

                                                                                                                                            Total Gross Profits:         $4,426,507

Pursuant to Federal Rule of Evidence 1006, this Exhibit summarizes the content of voluminous records produced by the Newswire Services and trading records for the relevant accounts.
Note: MW refers to Marketwired and PR refers to PR Newswire.
  Case 2:16-cv-00845-MCA-LDW Document 45 Filed 12/04/18 Page 11 of 11 PageID:Table
                                                                              17862'


                                                          Tarek Investors Inc. (Account *1228)
                                                     Total Gross Profit:                       $9,653,814

                                                             News Event                 Press Release                    Earliest            Press Release
      Ticker               Company Name                         Date          Newswire Submission Time                 Trade Time           Distribution Time         Gross Profit
  1   PNRA     PANERA BREAD CO                                  7/24/12          MW        7/24/12 11:07 AM         7/24/12 2:33 PM          7/24/12 4:00 PM              $90,010
  2   GNTX     GENTEX CORP                                      7/24/12          MW         7/20/12 3:13 PM         7/23/12 2:47 PM         7/24/12 6:09 AM              $294,425
  3   SWI      SOLARWINDS INC                                   7/25/12          MW        7/24/12 12:16 PM          7/24/12 2:02 PM         7/25/12 8:00 AM             $195,785
  4   LVS      LAS VEGAS SANDS CORP                             7/25/12          MW        7/24/12 11:08 PM         7/25/12 3:11 PM          7/25/12 4:01 PM             $239,857
  5   CNH      C N H GLOBAL N V                                  8/1/12          MW         7/27/12 4:14 PM         7/31/12 3:09 PM           8/1/12 4:30 AM              $15,860
  6   ESL      ESTERLINE TECHNOLOGIES CORP                       8/6/12          MW          8/6/12 1:58 PM           8/6/12 3:41 PM         8/6/12 4:00 PM               $26,356
  7   BSFT     BROADSOFT INC                                     8/6/12          MW         8/3/12 11:38 AM          8/6/12 12:28 PM          8/6/12 4:13 PM             $181,653
  8   NVDA     NVIDIA CORP                                       8/9/12          MW          8/8/12 7:48 PM           8/9/12 3:03 PM         8/9/12 4:20 PM               $31,794
  9   DGIT     DIGITAL GENERATION INC                            8/9/12          MW          8/9/12 2:49 PM          8/9/12 3:57 PM          8/9/12 4:05 PM               $43,999
 10   BRCD     BROCADE COMMUNICATIONS SYS INC                   8/16/12          MW         8/15/12 8:01 PM         8/16/12 3:49 PM         8/16/12 4:05 PM               $35,515
 11   ALGN     ALIGN TECHNOLOGY INC                            10/17/12          MW        10/17/12 3:13 AM        10/17/12 11:08 AM        10/17/12 4:00 PM           $1,211,574
 12   PNRA     PANERA BREAD CO                                 10/23/12          MW        10/23/12 1:42 PM        10/23/12 3:30 PM         10/23/12 4:02 PM             $136,623
 13   LVS      LAS VEGAS SANDS CORP                             11/1/12          MW        10/31/12 8:33 PM          11/1/12 1:13 PM         11/1/12 4:01 PM              $20,264
 14   BSFT     BROADSOFT INC                                    11/5/12          MW         11/4/12 2:18 PM         11/5/12 2:48 PM         11/5/12 4:05 PM               $47,867
 15   SREV     SERVICESOURCE INTERNATIONAL INC                  11/5/12          MW        11/5/12 11:35 AM         11/5/12 3:23 PM          11/5/12 4:05 PM              $72,128
 16   ENR      ENERGIZER HOLDINGS INC                           11/8/12          PR         11/8/12 8:39 AM         11/8/12 3:50 PM          11/8/12 5:02 PM             $300,448
 17   NTAP     NETAPP INC                                      11/14/12          MW        11/13/12 9:29 PM        11/14/12 3:39 PM         11/14/12 4:01 PM             $204,474
 18   BRCD     BROCADE COMMUNICATIONS SYS INC                  11/19/12          MW        11/19/12 11:11 AM       11/19/12 12:54 PM        11/19/12 4:05 PM               $1,246
 19   SIG      SIGNET JEWELERS LTD                             11/20/12          MW        11/19/12 12:54 PM       11/19/12 3:18 PM         11/20/12 7:30 AM              $29,828
 20   WDAY     WORKDAY INC                                     11/28/12          MW        11/28/12 12:03 PM       11/28/12 3:35 PM         11/28/12 4:05 PM               $4,879
 21   TIVO     TIVO INC                                        11/28/12          MW        11/27/12 7:35 PM         11/28/12 3:52 PM        11/28/12 4:03 PM               $6,646
 22   ZUMZ     ZUMIEZ INC                                      11/29/12          MW        11/29/12 1:28 PM         11/29/12 3:42 PM        11/29/12 4:00 PM              $53,887
 23   WWD      WOODWARD INC                                     1/22/13          MW         1/22/13 2:17 PM         1/22/13 3:11 PM         1/22/13 4:07 PM                $6,435
 24   JNPR     JUNIPER NETWORKS INC                             1/24/13          MW         1/24/13 1:08 PM         1/24/13 3:49 PM         1/24/13 4:05 PM               $82,155
 25   WBSN     WEBSENSE INC                                     1/29/13          PR         1/29/13 2:12 PM         1/29/13 3:40 PM         1/29/13 4:05 PM                $6,413
 26   UIS      UNISYS CORP                                      1/29/13          PR         1/29/13 2:46 PM         1/29/13 3:50 PM         1/29/13 4:30 PM              $191,345
 27   LXK      LEXMARK INTERNATIONAL INC NEW                    1/29/13          PR         1/28/13 1:08 PM          1/28/13 3:57 PM         1/29/13 7:00 AM             $391,575
 28   ALGN     ALIGN TECHNOLOGY INC                             1/30/13          MW         1/30/13 1:34 AM         1/30/13 12:02 PM         1/30/13 4:00 PM             $138,114
 29   LSTR     LANDSTAR SYSTEM INC                              1/31/13          PR         1/30/13 2:20 PM          1/30/13 3:24 PM        1/31/13 7:50 AM               $33,541
 30   LEA      LEAR CORP                                         2/1/13          PR         1/31/13 3:42 PM          1/31/13 3:55 PM          2/1/13 7:00 AM               $1,483
 31   SREV     SERVICESOURCE INTERNATIONAL INC                   2/6/13          MW         2/6/13 12:28 PM           2/6/13 3:01 PM          2/6/13 4:05 PM               $1,955
 32   DFT      DUPONT FABROS TECHNOLOGY INC                      2/6/13          PR          2/5/13 1:12 PM          2/5/13 2:07 PM           2/6/13 7:00 AM              $37,250
 33   CPA      COPA HOLDINGS SA                                  2/6/13          PR          2/5/13 4:53 PM          2/6/13 3:47 PM          2/6/13 4:00 PM               $72,558
 34   ABCO     ADVISORY BOARD CO                                 2/6/13          PR          2/6/13 2:29 PM          2/6/13 3:38 PM          2/6/13 4:10 PM              $170,232
 35   RSG      REPUBLIC SERVICES INC                             2/7/13          PR          2/6/13 6:30 PM          2/7/13 2:22 PM          2/7/13 4:10 PM               $64,538
 36   TDC      TERADATA CORP DE                                  2/7/13          PR          2/6/13 2:43 PM          2/6/13 3:28 PM           2/7/13 6:45 AM              $78,328
 37   TWTC     T W TELECOM INC                                  2/11/13          PR        2/11/13 11:35 AM          2/11/13 3:27 PM         2/11/13 4:01 PM              $63,345
 38   LPSN     LIVEPERSON INC                                   2/12/13          PR         2/12/13 2:02 PM          2/12/13 3:39 PM        2/12/13 4:15 PM               $12,400
 39   NTAP     NETAPP INC                                       2/13/13          MW         2/12/13 7:46 PM         2/13/13 1:19 PM         2/13/13 4:01 PM                $9,783
 40   NVDA     NVIDIA CORP                                      2/13/13          MW         2/13/13 12:33 PM         2/13/13 3:42 PM         2/13/13 4:20 PM              $14,602
 41   BRCD     BROCADE COMMUNICATIONS SYS INC                   2/14/13          MW         2/13/13 9:00 PM         2/14/13 3:22 PM         2/14/13 4:05 PM                  $543
 42   PEGA     PEGASYSTEMS INC                                  2/20/13          MW         2/20/13 9:50 AM         2/20/13 3:46 PM         2/20/13 4:30 PM              $216,582
 43   HPQ      HEWLETT PACKARD CO                               2/21/13          MW         2/20/13 3:37 PM         2/21/13 2:59 PM         2/21/13 4:04 PM              $818,690
 44   DGI      DIGITALGLOBE INC                                 2/26/13          MW         2/26/13 1:09 PM         2/26/13 3:13 PM         2/26/13 4:01 PM               $43,092
 45   BSFT     BROADSOFT INC                                    2/27/13          MW         2/26/13 7:16 PM         2/27/13 3:01 PM         2/27/13 4:05 PM            $2,062,192
 46   FTNT     FORTINET INC                                     4/10/13          MW         4/10/13 2:39 PM         4/10/13 3:52 PM         4/10/13 4:15 PM              $865,773
 47   LSCC     LATTICE SEMICONDUCTOR CORP                       4/18/13          MW         4/18/13 12:53 PM         4/18/13 3:53 PM         4/18/13 4:00 PM              $12,449
 48   AMD      ADVANCED MICRO DEVICES INC                       4/18/13          MW         4/18/13 9:03 AM         4/18/13 3:39 PM         4/18/13 4:15 PM               $23,170
 49   PNRA     PANERA BREAD CO                                  4/23/13          MW         4/23/13 1:05 PM         4/23/13 2:49 PM         4/23/13 4:00 PM               $56,064
 50   EW       EDWARDS LIFESCIENCES CORP                        4/23/13          MW         4/23/13 11:39 AM         4/23/13 1:16 PM         4/23/13 4:01 PM             $598,864
 51   STMP     STAMPS COM INC                                   4/24/13          MW         4/24/13 2:18 PM         4/24/13 3:14 PM         4/24/13 4:30 PM               $22,283
 52   SWI      SOLARWINDS INC                                   4/30/13          MW         4/30/13 1:03 PM         4/30/13 2:09 PM         4/30/13 4:10 PM              $194,973
 53   CLX      CLOROX CO                                         5/1/13          MW         4/30/13 12:42 PM         4/30/13 2:36 PM          5/1/13 8:30 AM               $4,717
 54   PNRA     PANERA BREAD CO                                  7/23/13          MW         7/23/13 10:00 AM         7/23/13 3:46 PM         7/23/13 4:00 PM              $89,220
 55   PNRA     PANERA BREAD CO                                  2/18/14          MW         2/18/14 10:15 AM         2/18/14 3:45 PM         2/18/14 4:28 PM               $8,996
 56   SWY      SAFEWAY INC                                      2/19/14          MW         2/19/14 12:22 PM         2/19/14 3:55 PM         2/19/14 4:05 PM              $15,034

                                                                                                                                           Total Gross Profits:        $9,653,814

Pursuant to Federal Rule of Evidence 1006, this Exhibit summarizes the content of voluminous records produced by the Newswire Services and trading records for the relevant accounts.
Note: MW refers to Marketwired and PR refers to PR Newswire.
